September 20, 2005


Netsmart Technologies, Inc.
and Hayes Acquisition Corp.
3500 Sunrise Highway
Great River, NY 11739
Attn: James Conway, CEO



Re:
Shareholders Voting Agreement



Gentlemen:


Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among CMHC Systems, Inc., an
Ohio corporation (“CMHC”), Hayes Acquisition Corp., an Ohio corporation
(“Acquisition”), Netsmart Technologies, Inc., a Delaware corporation
(“Netsmart”) and John Paton, as Securities Holders’ Representative.


Unless otherwise indicated or specifically defined, all capitalized terms used
herein shall have the meaning ascribed to them in the Merger Agreement.


This letter agreement is the Shareholders Voting Agreement described in Section
5.4 of the Merger Agreement. As an essential condition and inducement to
Netsmart and Acquisition to enter into the Merger Agreement and in consideration
therefor, the undersigned (hereinafter the “Shareholder”) has agreed to enter
into this letter agreement.


To that end, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Merger Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


1. Voting of Shares.


(a) Voting Agreement. The Shareholder is beneficial owner of, or has sole voting
power or control with respect to, 700,000 issued and outstanding CMHC Shares
(such shares, together with all CMHC Shares issued to, or otherwise beneficially
owned by, the Shareholder after the date hereof or as to which voting power or
control is hereafter acquired by the Shareholder are hereinafter called the
“Covered Shares”). The Shareholder hereby agrees, during the period commencing
on the date hereof and continuing until termination in accordance with Section 4
hereof (the “Voting Period”), (i) to appear or cause the holder of record of the
Covered Shares on any applicable record date (the “Record Holder”) to appear for
the purpose of obtaining a quorum at any annual or special meeting of
shareholders of CMHC and at any adjournment thereof at which matters relating to
the Merger, the Merger Agreement, or any transaction contemplated by the Merger
Agreement are considered, and (ii) to vote, or cause the Record Holder to vote,
in person or by proxy, at a meeting or by written consent, all of the Covered
Shares in favor of adopting and approving the Merger, the Merger Agreement and
the transactions contemplated by the Merger Agreement.


 
 

--------------------------------------------------------------------------------

 
(b) Grant of Proxy.


(i) The Shareholder hereby appoints Netsmart and any designee of Netsmart, and
each of them individually, as the Shareholder’s proxy and attorney-in-fact, with
full power of substitution and resubstitution, to vote or act by written consent
during the Voting Period with respect to the Covered Shares in accordance with
Section 1(a), including voting in favor of adopting and approving the Merger,
the Merger Agreement and the transactions contemplated by the Merger Agreement.
The Shareholder shall promptly cause a copy of this letter agreement to be
deposited with CMHC at its principal place of business. The Shareholder shall
take such further action and execute such other instruments as may be necessary
to effectuate the intent of this proxy. Notwithstanding the foregoing, in the
event that Netsmart or its designee is unable or declines to exercise the power
and authority granted by this proxy for any reason or requests the Shareholder
to vote or act by written consent in respect of the Covered Shares in accordance
with Section 1(a), the Shareholder shall be entitled to vote or act by written
consent during the Voting Period with respect to the Covered Shares in
accordance with Section 1(a).


(ii) The proxy and power of attorney granted pursuant to this Section 1(b) by
the undersigned shall be irrevocable during the Voting Period, shall be deemed
to be coupled with an interest sufficient in law to support an irrevocable proxy
and shall revoke any and all prior proxies granted by the undersigned. The power
of attorney granted by the Shareholder herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incompetency of the
Shareholder. The proxy and power of attorney granted hereunder shall terminate
as provided in Section 4.


(iii) Notwithstanding anything in this letter agreement to the contrary, neither
Netsmart nor any designee of Netsmart shall have any rights to vote, or to
direct the exercise of any rights to vote, any of the Covered Shares in the
election of directors of CMHC.


(c) No Inconsistent Agreements. The Shareholder hereby covenants and agrees
that, except as contemplated by this letter agreement and the Merger Agreement
and except as disclosed in the Schedules to the Merger Agreement, the
Shareholder (i) has not entered, and shall not enter at any time during the
Voting Period, into any voting agreement in respect of the Covered Shares, and
(ii) has not granted, and shall not grant at any time during the Voting Period,
a proxy or power of attorney in respect of the Covered Shares, in either case
which is inconsistent with this letter agreement.


(d) No Transfer of Shares. The Shareholder hereby covenants and agrees that,
during the Voting Period, the Shareholder shall not, either directly or
indirectly, sell, transfer, tender, pledge, encumber, assign or otherwise
dispose of (collectively, a “Transfer”), or enter into any contract, option or
other agreement with respect to, or consent to, a Transfer of any or all of the
Covered Shares or any other securities or rights convertible into or
exchangeable for the Covered Shares. The Shareholder hereby agrees and consents
to the entry of stop transfer instructions by CMHC against any such Transfer.


 
-2-

--------------------------------------------------------------------------------

 
2. Representations and Warranties of the Shareholder. The Shareholder represents
and warrants to Netsmart and Acquisition as of the date hereof as follows:


(a) Authority. The Shareholder has the corporate power or legal capacity, as
applicable, to enter into this letter agreement, to perform its obligations
hereunder and to carry out the transactions contemplated hereby. This letter
agreement has been duly executed and delivered by the Shareholder and
constitutes the binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with its terms, except as the enforcement thereof may
be subject to or limited by bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors' rights generally now or
hereafter in effect and subject to the application of equitable principles and
the availability of equitable remedies.


(b) No Conflict. Except as set forth in Schedule 3.5 to the Merger Agreement:


(i) No filing with any governmental authority, and no authorization, consent or
approval of any person or entity is necessary for the execution of this letter
agreement by the undersigned or the consummation of the transactions
contemplated hereby; and


(ii) None of the execution and delivery of this letter agreement by the
undersigned, the consummation by the undersigned of the transactions
contemplated hereby, or compliance by the undersigned with any of the provisions
hereof shall (A) conflict with or result in any breach of the organizational
documents of the undersigned, if applicable, (B) result in, or give rise to, a
violation or breach of or a default under any of the terms of any contract,
understanding, agreement or other instrument or obligation to which the
undersigned is a party or by which the undersigned or any of the Covered Shares
or any assets of the undersigned may be bound, or (C) violate any applicable
order, writ, injunction, decree, judgment, statute, rule or regulation.


(c ) Ownership of Shares.


(i) The Shareholder has good and valid title to the CMHC Shares listed on
Schedule 3.4 to the Merger Agreement as being owned by the Shareholder as of the
date of such agreement and is the sole record and beneficial owner of such CMHC
Shares, free and clear of any and all liens.


(ii) Except as set forth in Schedule 3.4 to the Merger Agreement, the
Shareholder does not have any rights, subscriptions, warrants, options,
conversion rights, commitments or agreements of any kind authorized or
outstanding to purchase or otherwise acquire from CMHC or any other Person any
capital stock, or other securities or obligations of any kind convertible into
or exchangeable for any capital stock of CMHC or any other equity interest in
CMHC.


(iii) Except as set forth in Schedule 3.4 to the Merger Agreement, the
undersigned is not a party to any proxy, or any agreement, arrangement or
understanding of any kind authorized or outstanding which restricts, limits or
otherwise affects the ability to transfer or the right to vote any of the
Covered Shares or under which the Shareholder has granted an option on the
Covered Shares.
 
 
-3-

--------------------------------------------------------------------------------

 
3. Indemnity. The Shareholder agrees to indemnify and hold harmless the Netsmart
Indemnified Parties from and against any Losses which are caused by or arise out
of any breach of Section 2(b).


4. Termination. The agreements set forth in Section 1 shall terminate upon the
earliest to occur of (a) the termination of the Merger Agreement in accordance
with its terms, or (b) the Effective Time. Upon such termination, no party shall
have any further obligations or liabilities pursuant to Section 1, provided that
no such termination shall relieve any party from liability for any breach of any
such agreements prior to such termination.


5. Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that the provisions set forth in Section 1 of this
letter agreement were not performed in accordance with their specified terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent such breaches and to
specific performance of such terms and provisions in addition to any other
remedy to which they are entitled at law or in equity.


6. Miscellaneous.


(a) Successors and Assigns. This letter agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, legal
representatives and permitted assigns.


(b) Entire Agreement. This letter agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.


(c) Construction. The headings in this letter agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this letter agreement. As used herein, unless
the context otherwise requires, all references to “Section” are to a section of
this letter agreement.


(d) Counterparts. This letter agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.


(e) Amendment. This letter agreement may not be amended except by an instrument
in writing signed by the parties hereto.


(f) Severability. If any term or other provision of this letter agreement is
determined to be invalid, illegal or incapable of being enforced, all other
conditions and provisions of this letter agreement shall remain in full force
and effect.


(g) Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be validly given, made or served, if in writing and delivered personally or sent
by certified mail (return receipt requested), postage prepaid, recognized
national or international air courier or by facsimile transmission
electronically confirmed:
 
 
-4-

--------------------------------------------------------------------------------

 
if to Netsmart or Acquisition:


Netsmart Technologies, Inc.
3500 Sunrise Highway
Great River, New York 11739
Fax: (516) 968-2123
Attn.: James Conway, CEO
 
with a copy to:
 
Kramer, Coleman, Wactlar & Lieberman, P.C.
100 Jericho Quadrangle
Jericho, New York 11753
Fax: (516) 822-4824
Attn.: Nancy D. Lieberman, Esq. or
Edward S. Wactlar, Esq.
 
if to the Shareholder, to the address set forth below the Shareholder’s
signature to this letter agreement,
 
with a copy to:
 
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Fax: (614) 719-4623
Attn: Anker M. Bell, Esq.


or, in each case, at such other address or facsimile number as may be specified
in writing to the other parties.


(h) Governing Law. Except with respect to the validity of the Merger and the
provisions set forth in Section 1, which shall be governed by Ohio law, this
letter agreement shall be governed by and construed in accordance with the laws
of the State of New York, regardless of the laws that might otherwise govern
under applicable principles of conflicts of law thereof.


(i) Officers and Directors. The Shareholder has entered into this letter
agreement solely in the Shareholder’s individual capacity as a shareholder of
CMHC, and not in any other capacity, including the capacity of a director or
officer of CMHC. If the Shareholder is or becomes during the Voting Period a
director or officer of CMHC, then the Shareholder shall not be deemed to have
made any agreement or understanding herein in his or her capacity as such
director or officer, and (ii) nothing herein will limit or affect, or give rise
to any liability of the Shareholder by virtue of, any actions taken or to be
taken by the Shareholder in his or her capacity as a director or officer of
CMHC, including any actions taken or to be taken in complying with his or her
obligations as a director or officer of CMHC under Applicable Law (including any
fiduciary obligations in such capacities).


[SIGNATURES ON NEXT PAGE]



 
-5-

--------------------------------------------------------------------------------

 

If the foregoing is acceptable to you, please so indicate by signing this letter
in the space provided below and returning such executed copy to the Shareholder,
whereupon this letter will represent our agreement with respect to the
provisions hereof.
 

 

 
Very truly yours,






_________________________________
John Paton


Address:6761 Cook Road
Powell, Ohio 3065
Fax:___________________________  __



 
-6-

--------------------------------------------------------------------------------

 





Agreed and Accepted:


NETSMART TECHNOLOGIES, INC.


By:_________________________________
James Conway, CEO


Dated: September 20, 2005






HAYES ACQUISITION CORP.




By:_________________________________


Its:_______________________________


Dated: September 20, 2005


 
 
-7-

--------------------------------------------------------------------------------

 